                   Case 19-11595-LSS             Doc 326        Filed 10/25/19        Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 ) Chapter 11
                                                           )
    BLACKHAWK MINING LLC, et al.,1                         ) Case No. 19-11595 (LSS)
                                                           )
                              Debtors.                     ) (Jointly Administered)
                                                           )

             ORDER PURSUANT TO 11 U.S.C. §§ 1127(B) AND 1129 (I) CONFIRMING
              THE FIRST AMENDED JOINT PREPACKAGED CHAPTER 11 PLAN
               OF REORGANIZATION, AND (II) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

having requested entry of an order (this “Order”),2 (a) confirming the Amended Plan and

approving any necessary or appropriate action in connection therewith and (b) granting related

relief, all as more fully set forth in the Debtors’ Motion for Entry of an Order (A) Approving the


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number include: Blackhawk Mining LLC (5600); Blackhawk Coal Sales, LLC (9456); Blackhawk Land and
      Resources, LLC (7839); Blackhawk River Logistics, LLC (3388); Blue Creek Mining, LLC (2427); Blue
      Diamond Mining, LLC (3488); Eagle Shield, LLC (6721); FCDC Coal, Inc. (6188); Guyandotte Mining, LLC
      (4882); Hampden Coal, LLC (8241); Kanawha Eagle Mining, LLC (0586); Logan & Kanawha, LLC (3178);
      Panther Creek Mining, LLC (0627); Pine Branch Land, LLC (9661); Pine Branch Mining, LLC (9681); Pine
      Branch Resources, LLC (9758); Redhawk Mining, LLC (0852); Rockwell Mining, LLC (3874); Spruce Pine
      Land Company (2254); Spurlock Mining, LLC (2899); Triad Mining, LLC (7713); and Triad Trucking, LLC
      (6112). The location of the Debtors’ service address in these chapter 11 cases is 3228 Summit Square Place, Suite
      180, Lexington, Kentucky 40509.

2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Debtors’
      First Amended Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 278] (the “Amended Plan”),
      the Declaration of Kevin Nystrom in Support of Confirmation of the Debtors’ Joint Prepackaged Chapter 11 Plan
      of Reorganization [Docket No. 234] (the “First Nystrom Declaration”) or the Declaration of Kevin Nystrom in
      Support of the Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Amend the Term DIP Credit
      Agreement to Increase the Size of the Facility, (II) Granting Related Liens and Conferring Superpriority
      Administrative Expense Status, and (III) Granting Related Relief and the Debtors’ Motion for Entry of an Order
      (A) Approving the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of Reorganization, (B) Approving
      the Form of Notice and Schedule of Dates and Deadlines Relating Thereto, and (C) Granting Related Relief
      [Docket No. 282] (the “Second Nystrom Declaration”) or the Declaration of Kevin Nystrom in Support of
      Confirmation of the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of Reorganization
      [Docket No. 318] (the “Third Nystrom Declaration” and, together with the First Nystrom Declaration and the
      Second Nystrom Declaration, the “Nystrom Declarations”), or the Original Confirmation Order (as defined in the
      Amended Plan), as applicable.
               Case 19-11595-LSS         Doc 326      Filed 10/25/19      Page 2 of 6



Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of Reorganization, (B) Approving

the Form of Notice and Schedule of Dates and Deadlines Relating Thereto, and (C) Granting

Related Relief [Docket No. 281] (the “Plan Modification Motion”), the Declaration of

Marc D. Puntus in Support of the Debtors’ Motion for Entry of an Order (I) Authorizing the

Debtors to Amend the Term DIP Credit Agreement to Increase the Size of the Facility,

(II) Granting Related Liens and Conferring Superpriority Administrative Expense Status, and

(III) Granting Related Relief and the Debtors’ Motion for Entry of an Order (A) Approving the

Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of Reorganization, (B) Approving

the Form of Notice and Schedule of Dates and Deadlines Relating Thereto, and (C) Granting

Related Relief [Docket No. 283] (the “Puntus Declaration”), and the Nystrom Declarations; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and this Court may enter a final order consistent with Article III

of the United States Constitution; and this Court having found that venue of this proceeding in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

Plan Modifications are in the best interest of the Debtors’ estates, their creditors, and other parties

in interest; and this Court having found that the Debtors’ Notice of Plan Modifications was

appropriate under the circumstances and no other notice need be provided; and this Court having

reviewed the Puntus Declaration, the Nystrom Declarations, and the Declaration of James Daloia

of Prime Clerk LLC Regarding Class 3 and Class 4 Voting Results With Respect to the Debtors’

First Amended Joint Prepackaged Chapter 11 Plan of Reorganization (the “Amended Voting

Report”), and having heard the statements in support of the relief requested therein at a hearing




                                                  2
              Case 19-11595-LSS          Doc 326      Filed 10/25/19     Page 3 of 6



before this Court (the “Hearing”); and this Court being satisfied that the representations made in

the Puntus Declaration, the Nystrom Declarations, and at the Hearing establish just cause for the

relief granted herein; and this Court having found that the Debtors, as proponents of the Amended

Plan, have met their burden of proving the applicable elements of sections 1129(a) and 1129(b) of

the Bankruptcy Code by a preponderance of the evidence; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is

HEREBY ORDERED, ADJUDGED, DECREED, AND DETERMINED THAT:

       1.      Except to the extent otherwise set forth herein, the findings of fact and conclusions

of law set forth in the Original Confirmation Order are incorporated in their entirety by reference

and provisions thereof with respect to the Original Plan, including, for the avoidance of doubt, the

treatment of Executory Contracts and Unexpired Leases and objections and disputes related thereto

provided for in paragraph 69 of the Original Confirmation Order, shall apply mutatis mutandis to

the Amended Plan, including all documents incorporated into the Amended Plan through the Plan

Supplement (including the final forms thereof).

       2.      The Amended Plan, attached hereto as Exhibit A, including all documents

incorporated into the Amended Plan through the Plan Supplement (including the final forms

thereof), is confirmed pursuant to sections 1127(b) and 1129 of the Bankruptcy Code. The failure

to specifically include or refer to any particular article, section, or provision of the Amended Plan,

the Plan Supplement, the Original Confirmation Order, or any related document in this Order does

not diminish or impair the effectiveness or enforceability of such article, section, or provision, it

being the intent of the Court that the Amended Plan, the Plan Supplement, and the exhibits thereto

be confirmed in their entirety.




                                                  3
              Case 19-11595-LSS        Doc 326     Filed 10/25/19     Page 4 of 6



       3.     Any and all objections to the Amended Plan that have not been withdrawn or

resolved prior to or during the Hearing are hereby overruled; provided that, for the avoidance of

doubt, any negotiated resolutions of objections (formal or informal) to the Original Plan as set

forth in the Original Confirmation Order, including those set forth in paragraphs 90–91 of the

Original Confirmation Order, are unaffected by entry of this Order, apply mutatis mutandis to the

Amended Plan, the New First Lien Loan Documents, the Exit ABL Facility Documents, and this

Order, and, to the extent that any provisions of the Amended Plan, the New First Lien Loan

Documents, the Exit ABL Facility Documents, or this Order conflict with or are in any way

inconsistent with any of the foregoing provisions of the Original Confirmation Order, whether

directly or indirectly, the foregoing provisions of the Original Confirmation Order shall govern

and control. For the further avoidance of doubt, unresolved objections to the assumption of

Executory Contracts and Unexpired Leases, including disputes regarding any cure amounts, filed

with respect to the Original Plan, the Plan Supplement, and/or related documents, are likewise

unaffected by entry of this Order and shall continue to be administered in accordance with

paragraph 69 of the Original Confirmation Order.

       4.     The Debtors have provided due, adequate, and sufficient notice of the Amended

Plan in accordance with the Plan Modifications Notice and Scheduling Order. Such notice was

adequate and sufficient pursuant to section 1128 of the Bankruptcy Code, Bankruptcy Rules 2002,

3017, and 3020, and other applicable law and rules, and no other or further notice is or shall be

required.

       5.     The Plan Modifications Notice satisfies sections 1125 and 1127(c) of the

Bankruptcy Code.




                                               4
               Case 19-11595-LSS        Doc 326     Filed 10/25/19     Page 5 of 6



          6.   As evidenced by the Amended Voting Report, Class 3 (Holders of First Lien Term

Loan Claims) and Class 4 (Holders of Second Lien Term Loan Claims) have voted to accept the

Amended Plan in accordance with the requirements of sections 1124, 1126, 1127, and 1129.

Pursuant to section 1127(d) of the Bankruptcy Code, holders of Class 3 First Lien Term Loan

Claims and holders of Class 4 Second Lien Term Loan Claims who voted to accept the Original

Plan, but did not change their vote on the Amended Plan in accordance with the Plan Modifications

Notice and Scheduling Order, are deemed to accept the Amended Plan. Except with respect to

holders of DIP Roll-Up Claims, Class 3 First Lien Term Loan Claims, and Class 4 Second Lien

Term Loan Claims, the modifications set forth in the Amended Plan do not materially and

adversely affect or change the treatment of any other Claim or Interest.

          7.   The Amended Plan and the modifications to the Original Plan set forth therein

comply with sections 1122, 1123, 1127(b), and 1129 of the Bankruptcy Code. As set forth in the

Nystrom Declarations, circumstances following entry of the Original Confirmation Order warrant

implementation of the Plan Modifications to the Original Plan that are incorporated in the

Amended Plan.

          8.   As of the date of filing the Plan Modifications Motion and the Amended Plan, the

Original Plan had not been substantially consummated pursuant to section 1101(2) of the

Bankruptcy Code (and has not been substantially consummated as of the date of entry of this

Order).

          9.   The Amended Plan satisfies the requirements of section 1129(a)(9) of the

Bankruptcy Code. All holders of DIP Roll-Up Claims have either affirmatively consented to their

treatment under the Amended Plan or have not objected to such treatment after sufficient notice

and an opportunity to object.




                                                5
              Case 19-11595-LSS         Doc 326      Filed 10/25/19     Page 6 of 6



       10.     The Amended Plan satisfies the requirements of section 1129(a)(11) of the

Bankruptcy Code. The evidence supporting confirmation of the Amended Plan proffered or

adduced by the Debtors at, prior to, or in the Nystrom Declarations filed in connection with the

Hearing: (a) are reasonable, persuasive, and credible as of the dates such evidence was prepared,

presented, or proffered; (b) have not been controverted by other evidence; (c) establish that the

Amended Plan is feasible and confirmation of the Amended Plan is not likely to be followed by

the liquidation or the need for further financial reorganization of the Reorganized Debtors or any

successor to the Reorganized Debtors under the Amended Plan, except as provided in the Amended

Plan; and (d) establish that the Reorganized Debtors will have sufficient funds to meet their

obligations under the Amended Plan.

       11.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Amended Plan.

       12.     Notwithstanding the possible applicability of Bankruptcy Rules 3020(e), 6004(h),

7062, 9014, or otherwise, the terms and conditions of this Order are immediately effective and

enforceable upon its entry.

       13.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




     Dated: October 25th, 2019                         LAURIE SELBER SILVERSTEIN
     Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




                                                 6
